Citation Nr: 1624550	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO. 10-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Whether new and material evidence has been presented to reopen a claim for service connection for allergic rhinitis.

4. Entitlement to an effective date prior to March 31, 2008 for the currently assigned 30 percent rating for service-connected migraine headaches.

5. Entitlement to a rating in excess of 30 percent for service-connected migraine headaches.

6. Entitlement to an effective date prior to November 26, 2008 for the currently assigned 10 percent rating for service-connected sinusitis.

7. Entitlement to a rating in excess of 10 percent for service-connected sinusitis.
8. Entitlement to a rating in excess of 50 percent for service-connected generalized anxiety disorder, including entitlement to a compensable rating prior to September 14, 2015, when rated as primary insomnia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983; August 1983 to August 1992; and May 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2008 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The RO denied the Veteran's claim for service connection for hypertension in a May 2006 rating decision, and the Veteran did not file a notice of disagreement or relevant new evidence within one year.

2. Evidence obtained since the time of the May 2006 rating decision raises a reasonable possibility for substantiating the claim for service connection for hypertension.

3. The RO denied the Veteran's claim for service connection for allergic rhinitis in a May 2006 rating decision, and the Veteran did not file a notice of disagreement or relevant new evidence within one year.

4. Evidence obtained since the time of the May 2006 rating decision does not raise a reasonable possibility for substantiating the claim for service connection for allergic rhinitis.

5. It is not factually ascertainable that the Veteran's service-connected migraine headaches increased in severity in the year prior to March 31, 2008.

6. The Veteran did not experience very frequent completely prostrating and prolonged attacks of migraines productive of severe economic inadaptability at any point during the period on appeal.

7. It is not factually ascertainable that the Veteran's service-connected sinusitis increased in severity in the year prior to November 26, 2008.

8. The Veteran did not experience three or more incapacitating episodes of sinusitis per year requiring prolonged (four to six week) of antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

9. The Veteran's anxiety disorder caused occupational and social impairment with reduced reliability and productivity throughout the period on appeal.


CONCLUSIONS OF LAW

1. The May 2006 rating decision, which denied entitlement to service connection for hypertension, is final; new and material evidence has been submitted, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015). 

2. The May 2006 rating decision, which denied entitlement to service connection for allergic rhinitis, is final; new and material evidence has not been submitted, and the Veteran's claim remains denied. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015). 

3. The criteria for an effective date prior to March 31, 2008 for the currently assigned 30 percent rating for service-connected migraine headaches have not been met. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

4. The criteria for a rating in excess of 30 percent for service-connected migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2015).

5. The criteria for an effective date prior to November 28, 2008 for the currently assigned 10 percent rating for service-connected sinusitis have not been met. 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

6. The criteria for a rating in excess of 10 percent for service-connected chronic sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.97, DC 6513 (2015).

7. The criteria for a rating of 50 percent for service-connected generalized anxiety disorder have been met effective November 26, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9400 (2015).

8. The criteria for a rating in excess of 50 percent for service-connected generalized anxiety disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by letters dated April 2008 and December 2008 which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. The letters also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains service treatment records, private medical records, VA treatment records, and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was provided with several VA examinations during the period on appeal. The examiners all reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

The Veteran was also provided with the opportunity for a hearing before the Board, but he declined. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.





New and Material Evidence

The Veteran's claims for service connection for hypertension and allergic rhinitis were previously denied in a May 2006 rating decision. The Veteran did not submit a timely substantive appeal or relevant new evidence within one year, and the rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, previously denied claims may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). This standard is intended to be a low threshold. Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

At the time of the May 2006 rating decision, the evidence included VA treatment records from December 2005, the reports of VA examinations, and service treatment records from all three of the Veteran's periods of active duty service. Whether new and material evidence has been presented in each claim will be discussed below. 
Hypertension

In May 2006, the RO denied the Veteran's claim for service connection for hypertension because the evidence did not establish his pre-existing hypertension was aggravated by his last period of active duty service.

Since the May 2006 rating decision, new evidence has been submitted. Specifically, the newly submitted evidence includes private medical records from Dr. S.B. which reflect the Veteran's blood pressure readings increased in the summer of 2002, during his active duty service. Therefore, this new evidence may reasonably substantiate the Veteran's pre-existing hypertension increased in severity during active duty service, the reason his claim was previously denied. See Shade at 118. 

Accordingly, new and material evidence has been presented, and the Veteran's claim for entitlement to service connection for hypertension is reopened. To this limited extent, his appeal is granted.

The issue of entitlement to service connection for hypertension is addressed in the remand portion below.

Allergic Rhinitis

In May 2006, the RO denied the Veteran's claim for service connection for allergic rhinitis because the evidence did not establish he had a chronic rhinitis disorder. Instead, the RO found the evidence suggested he experienced seasonal allergic rhinitis, which is an acute disease that healed without residuals.

Since the May 2006 rating decision, new evidence has been submitted. However, as will be discussed, this new evidence does not reasonably substantiate the reason the Veteran's claim was previously denied, for failure to establish a chronic disorder. 

The newly submitted evidence continues to reflect the Veteran experiences allergic rhinitis. For example, this diagnosis was noted in a May 2008 VA treatment record. However, the Veteran's diagnosed allergic rhinitis was previously considered in the May 2006. Therefore, ongoing medical records reflecting this same diagnosis are not new and material evidence. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The newly submitted evidence does not contain any medical opinion suggesting the Veteran experienced a chronic rhinitis disorder at any point during the period on appeal. Instead, during his January 2009 VA examination, the examiner opined there was no suggestion of rhinitis upon examination of the nose. Therefore, the medical evidence does not contain any opinion relating to the reason the Veteran's claim was previously denied.

Finally, the Veteran has submitted new written statements asserting he experiences chronic allergies and rhinitis. For example, on his March 2010 written substantive appeal, the Veteran asserted that some of his allergies, including an allergy to cats, were not seasonal. However, the Veteran's lay statements regarding chronic allergies were also previously considered by the RO in the May 2006 rating decision. Accordingly, these duplicative statements are not new evidence.

There is no new evidence which, by itself or when considered with previously-obtained evidence, relates to an unestablished fact necessary to substantiate the claim. Instead, the newly submitted evidence suggests the Veteran did not experience rhinitis during the period on appeal. Accordingly, no new and material evidence has been submitted, and the Veteran's claim remains denied.

Increased Ratings and Effective Dates

The Veteran is also seeking increased ratings and earlier effective dates for the staged ratings assigned for several of his service-connected disabilities. 

The general rule regarding effective dates of awards is the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise. 38 U.S.C.A. § 5110(a). The implementing regulations clarify that the effective date will be the date the claim was received or date entitlement arose, whichever is later. 38 C.F.R. § 3.400.

With regards to an award of an increased compensation, section 5110(b)(2) provides an exception to the general rule and states the effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Each of the Veteran's appeals is addressed in turn below.


Migraines

The Veteran is seeking an increased rating for his service-connected migraine headaches, currently rated at 30 percent under diagnostic code (DC) 8100 throughout the period on appeal. He has also asserted his current 30 percent rating should have been effective earlier than March 31, 2008.

Under DC 8100, a 30 percent rating is assigned for migraines which result in characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum, 50 percent, rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a.

The Veteran has asserted that his higher 30 percent rating for migraines should be effective earlier, since he was diagnosed prior to 2008. See e.g. March 2010 substantive appeal. Specifically, he has asserted his higher rating should date back to his prior 2005 claim. In January 2005, the Veteran filed a claim for a higher rating for his service-connected migraines, then assigned a noncompensable rating. In a January 2006 rating decision, the RO continued the Veteran's noncompensable rating because there was no evidence of prostrating attacks. The Veteran did not file relevant new evidence or a notice of disagreement within one year, and this rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

In a written statement dated March 31, 2008, the Veteran filed a new claim for an increased rating for his migraine headaches. Ultimately, a higher 30 percent rating was granted based on this date of claim in a January 2010 rating decision. The Veteran timely appealed this determination to the Board. Accordingly, the period on appeal dates back to the Veteran's March 31, 2008 claim. 

The Veteran's primary contention that his effective date should be 2005 is "freestanding," and is without merit as a matter of law. A freestanding claim for an earlier effective date is not a proper claim subject to adjudication. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Otherwise, and as discussed above, VA regulations provide that an increase rating may be made effective up to one year prior to the receipt of claim if it is "factually ascertainable" the Veteran's disability increased in severity during that year. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (emphasis added). As will be discussed, it is not factually ascertainable that the Veteran's migraine headaches increased in severity during the period from March 31, 2007 to March 31, 2008.

VA treatment records from during this period reflect the Veteran was diagnosed with migraines. See e.g. December 2007 VA treatment record. However, these records do not suggest any factually ascertainable increase in severity or frequency of his headaches during this period. Furthermore, the Veteran himself has not alleged any increase in severity during the year in question, but merely has asserted his headaches warranted a higher rating since 2005. See e.g. October 2015 written statement. 

Therefore, the evidence does not reflect a factually ascertainable point in which the Veteran's headaches increased in severity in the year prior to filing his claim on March 31, 2008, and no earlier effective date is available. As a result, the Veteran has already been granted his increased 30 percent rating effective the earliest date available, the date of his claim. Entitlement to an earlier effective date is denied.

The evidence also does not establish the Veteran's migraine headaches met the criteria associated with a higher, maximum rating at any point during the period on appeal. Throughout the period on appeal the Veteran consistently reported experiencing severe headaches which caused him to stay in bed during the attack, and as a result was unable to work. As will be discussed, the Veteran provided a wide range of estimates as to the frequency of these headaches, from one per month up to seven times per month. However, even during his highest estimates, the Veteran did not report any resulting loss of income suggestive of "severe economic inadaptability" such as contemplated by a higher, maximum, rating.

In a December 2008 written statement, the Veteran described "constant" and "very painful" headaches which have caused him to miss work. In a VA treatment records from January 2009 he described waking up with an "excruciating migraine" approximately once per week. 

In January 2009, he was provided with a VA examination. The Veteran reported experiencing headaches so severe they caused him to remain in bed and rest approximately seven times per months, lasting for up to nine hours each time. The Veteran reported during these attacks he could not go to work. During March 2009 VA treatment, the Veteran estimated his headaches occurred approximately twice per month, causing him to miss work. 

In September 2015, he was provided with an additional VA examination. The Veteran reported experienced prostrating attacks more than once per month. The reviewing examiner reviewed the Veteran's complete claims file, as well as personally interviewed and examined the Veteran. He considered the Veteran's self-reported frequency of migraines, then opined the Veteran did not have "very frequent" prostrating and prolonged attacks of migraines, and opined his migraines did not impact his ability to work, providing evidence against the Veteran's appeal.

The Veteran experienced reoccurring prostrating migraine attacks, occurring between twice per month and up to seven times per month. However, the criteria for a higher rating contemplate "very frequent" prostrating attacks that are "productive of severe economic inadaptability." Although his headaches caused him to miss work on occasion, the evidence does not establish the Veteran experienced economic inadaptability as a result of his headaches at any point during the period on appeal. Instead, the Veteran remained employed on a full-time basis throughout the period on appeal. Furthermore, he has not reported any loss of income as a result of his migraine disability. Because severe economic inadaptability is one of the inclusive criteria associated with a higher rating, the criteria for an increased rating have not been met. Accordingly, the Veteran's appeal is denied.





Sinusitis

The Veteran has been assigned a 10 percent rating under DC 6513 for chronic maxillary sinusitis throughout the period on appeal. This DC is rated under the General Rating Formula for Sinusitis, which provides a 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A higher, 30 percent, rating is warranted for three or more incapacitating episodes per year requiring prolonged (four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. A maximum, 50 percent, rating is provided for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries. 38 C.F.R. § 4.97.

First, the Veteran has asserted his currently assigned 10 percent rating should be effective prior to November 26, 2008. For example, in his March 2010 substantive appeal, the Veteran asserted he was first diagnosed with chronic sinusitis in 1996, not 2008. 

In January 2005, the Veteran filed a claim for service connection for sinusitis. In a May 2006 rating decision, the RO granted the Veteran's claim for service connection and assigned a noncompensable rating. Because the Veteran filed this claim within one year from his separation from active duty service, an effective date of August 1, 2004, the day after his separation, was assigned. The Veteran did not file new evidence or a notice of disagreement within one year, and the rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.

In a written statement received November 26, 2008, the Veteran filed a new claim for an increased rating for his service-connected sinusitis, asserting his disability had worsened. In a June 2009 rating decision, the RO assigned an increased 10 percent rating effective November 26, 2008, the date of claim. The Veteran timely appealed this determination to the Board. Accordingly, the period on appeal dates back to the Veteran's November 2008 claim. 

As discussed above, VA regulations provide that an increase rating may be made effective up to one year prior to the receipt of claim if it is "factually ascertainable" the Veteran's disability increased in severity during that year. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). As will be discussed, it is not factually ascertainable that the Veteran's sinusitis increased in severity during the period from November 26, 2007 to November 26, 2008.

VA treatment records from during this period reflect the Veteran continued to experience chronic sinusitis. See e.g. August 2008 VA treatment record. However, these records do not suggest any factually ascertainable increase in severity or frequency of his sinusitis during this period. Therefore, the evidence does not reflect a factually ascertainable point in which the Veteran's sinusitis increased in severity in the year prior to filing his claim on November 26, 2008, and no earlier effective date is available. As a result, the Veteran has already been granted his increased 10 percent rating effective the earliest date available, the date of his claim. Entitlement to an earlier effective date is denied.

The evidence also does not establish the Veteran demonstrated the criteria associated with a higher, 30 percent, rating for sinusitis at any point during the period on appeal.

As discussed, VA treatment records reflect the Veteran was diagnosed with chronic sinusitis throughout the period on appeal. He treated this condition with medication and use of nasal spray.

In January 2009, he was provided with a VA examination and reported he did not experience any incapacitating episodes requiring prolonged antibiotic treatment for his sinus problem. However, he experienced non-incapacitating episodes including symptoms of headache, interference with breathing through the nose, purulent discharge, crusting, hoarseness, and sore throat during these attacks. The examiner's report reflects the Veteran estimated these attacks occurred as often as six to eight times per week, with each incident lasting for one day. However, as will be discussed, this estimated frequency is clearly inconsistent with later estimates provided by the Veteran. Moreover, during his examination the Veteran was noted to report experiencing more episodes of sinusitis then there are days available in the week. The Veteran's lay contentions were clearly misstated by the examiner, and therefore are not probative as to frequency. Furthermore, during physical examination, the examiner noted there was no sinusitis, tenderness, or purulent discharge of the nose noted, and the sinus x-ray were within normal limits.

In a January 2011 written statement, the Veteran asserted his chronic sinusitis had worsened and resulted in no sense of smell or taste. As a result, the Veteran stated he was treated with antibiotics. However, he did not describe the length of antibiotic treatment. 

In April 2014, the Veteran was seen at the VA emergency room for lingering symptoms of chronic sinusitis, including lack of smell or taste. The Veteran reported he had been treated with antibiotics approximately three to four weeks ago, and the medical professional opined the prior sinus infection had been eradicated by his course of antibiotics, and the Veteran was discharged. Therefore, although the medical records reflect the Veteran experienced episodes of sinusitis which required antibiotic treatment, these records suggest he was on antibiotics of a period of less than four weeks.

Finally, in September 2015, the Veteran was provided with a VA examination. During this examination, the examiner opined there were no current findings attributable to chronic sinusitis. However, the examiner noted the Veteran had experienced two non-incapacitating episodes of sinusitis during the past twelve month period, as well as a history of endoscopic sinus surgery in 2003, during his active duty service. An x-ray showed clear sinuses, and the examiner opined the Veteran's chronic sinusitis did not impact his ability to work.

The evidence confirms the Veteran's lay statements that his sinusitis had increased in severity and now required occasional antibiotic treatment. However, the evidence does not establish, and the Veteran has not asserted, that his chronic sinusitis required prolonged antibiotic treatment, that is four weeks or more, as contemplated by the criteria for incapacitating episodes. Therefore, the evidence does not establish the Veteran experienced any incapacitating episodes of chronic sinusitis during the period on appeal.

The evidence does establish the Veteran experienced non-incapacitating episodes characterized by headaches, pain, purulent discharge, and crusting. However, the probative evidence does not establish he experienced more than six such episodes in any year during the period on appeal. As discussed above, the January 2009 examiner's report reflects the Veteran reported experiencing sinusitis episodes as often as six to eight times per week, lasting for a day each time. However, because these statements suggest the Veteran experienced more in-capacitating episodes than time available per week, these lay statements are not probative. Instead, during his September 2015 VA examination, the Veteran estimated experiencing only two such non-incapacitating episodes per year. 

Therefore, the evidence does not establish the Veteran experienced more than six non-incapacitating episodes of sinusitis per year. As the criteria associated with a higher rating have not been met, the Veteran's appeal is denied. 

Anxiety/Insomnia

Prior to August 14, 2015, the Veteran's psychiatric disorder was assigned a noncompensable rating under DC 9499-9413 for primary insomnia. In a September 2015 rating decision, the RO recharacterized this disability as generalized anxiety disorder and assigned an increased 50 percent rating effective September 14, 2015 under DC 9400. Although two different DC was used during the period on appeal, both DCs are rated under the General Rating Formula for Mental Disorders.

Under this Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A higher, 30 percent rating is assigned when a mental disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent rating is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is assigned when a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships. Id.

 The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM"). 38 C.F.R. § 4.130. Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of an individual. Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered in this appeal.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran was provided with a VA examination in February 2009. During this examination, the examiner opined the Veteran's symptoms of anxiety, irritability, insomnia, and poor concentration were all attributable to an anxiety disorder induced by non-service connected alcohol abuse. However, the September 2015 VA examiner later opined the Veteran's generalized anxiety disorder was a progression of his diagnosed service-connected primary insomnia. Based on this examiner's opinion, the RO granted an increased, 50 percent rating, based on the symptoms of the Veteran's anxiety disorder. 
However, the medical records clearly reflect the symptoms in question were consistently attributed to a diagnosed anxiety disorder. However, only the source of this anxiety disorder which has been disputed during the period on appeal. 

The Veteran has consistently reported that these symptoms started in 1993, shortly after his separation from his second period of active duty service. Furthermore, the September 2015 VA examiner opined he was unable to determine which symptoms were attributable to the Veteran's generalized anxiety disorder and which were attributable to his alcohol abuse. Finally, VA regulations provide that reasonable doubt will be resolved in the Veteran's favor. See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. Based on the confusion in the medical record regarding the etiology of the symptoms in question, the Board will resolve the benefit of the doubt in the Veteran's favor, and attribute his symptoms of an anxiety disorder to his service-connected insomnia throughout the period on appeal. As a result, an initial increased rating not to exceed 50 percent is granted effective November 26, 2008, the date his current appeal was received.

During his February 2009 VA examination, the Veteran was able to provide an accurate summary of his relevant medical history, including previous psychiatric treatment in 1996 which was unsuccessful. He also reported drinking approximately 16 ounces of liquor for "a long time." He experienced symptoms of social isolation, restlessness, anger, difficulties to communicating, and inability to concentrate. He described "feeling on edge" and expecting various difficulties, which caused him to lose sleep. He was separated from his wife, but reported maintaining a good relationship with the rest of his family. He also reported working full time, and denied losing any time from work due to his symptoms of anxiety disorder. 

Upon examination, the examiner noted the Veteran presented with appropriate hygiene, appearance, behavior, and eye contact. However, disturbance of motivation and mood was noted, indicating the Veteran was "somewhat angry throughout this interview." Speech was occasionally abnormal, demonstrating irrelevant and pressured patterns, but was never circumstantial or illogical. The Veteran also demonstrated slowness of thought and impaired attention and/or focus, and the examiner noted he was unable to focus on questions asked. He also reported suspiciousness and delusions, including "believe someone is out to get him." However, hallucinations, panic attacks, and obsessional rituals were absent. Mild memory impairment was also observed on memory word testing. The examiner opined the Veteran's symptoms were mild or transient and caused occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. He also assigned a GAF score of 61, suggesting mild symptoms. 

Despite the examiner's opinion that the Veteran experienced only mild or transient symptoms, the criteria for a 10 percent rating, the Board finds his reported and observed symptoms were most like those associated with the criteria for a higher, 50 percent rating. His symptoms, including isolation and impaired mood, result in social and occupational impairment. He also experienced memory impairment, impaired thinking, and delusional ideation. Accordingly, the criteria for a higher, 50 percent, rating have been met, and an initial increased rating is granted.

However, the evidence does not establish the Veteran demonstrated symptoms like those associated with a higher, 70 percent, rating at any point during the period on appeal.

During his February 2009 examination, the Veteran did not demonstrated obsessional rituals, illogical speech, near-continuous panic, disorientation, or neglect of hygiene. Instead, he reported containing a good relationship with his family, and maintained full-time employment, without missing any time due to his symptoms. Therefore, this examiner's report does not suggest he experienced an inability to establish and maintain relationships, or difficulty adapting to a work setting. Accordingly, a higher, 70 percent, rating was not warranted.
The Veteran was provided with an additional VA examination in September 2015. During this examination, the Veteran was able to provide an accurate and detailed family, military, occupational, and medical history. The Veteran reported experiencing difficulty sleeping, nightmares, headaches, daytime lethargy, irritability, and frustration. The examiner noted there were no symptoms consistent with mania, lethality, psychosis, or panic. He opined the Veteran's symptoms result in difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances. The examiner explained the Veteran's irritability caused social impairment, while his daytime lethargy negatively impacted his effectiveness at work. Overall, he opined the Veteran's disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria associated with a 30 percent rating.

The examiner's report does not reflect the Veteran demonstrated symptoms like the criteria associated with a higher, 70 percent rating. He did not report or demonstrate suicidal ideation, obsessional rituals, illogical speech, near-continuous panic, disorientation, on impaired impulse control. Furthermore, although he was separated from his wife, he was involved in a new relationship which was "going well." He also reported maintaining a good relationship with his children and two of his three sisters. He participated in social activities, including fishing and playing cards with friends. He also continued to be employed no a full-time basis, and reported his job went "well." He further described he had never been fired from any job. Therefore, although the Veteran's symptoms caused some social and occupational impairment, the evidence does not suggest he experienced deficiencies in most areas. Accordingly, the criteria associated with a higher, 70 percent, rating have not been met.

A rating not to exceed 50 percent is granted effective November 26, 2008, the date of claim. To this extent, the Veteran's appeal is granted.


Additional Considerations

In reaching the above determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, the medical evidence fails to show anything unique or unusual about the Veteran's migraines, sinusitis, and anxiety disabilities that would render the schedular criteria inadequate. The Veteran's main symptoms were complaints of chronic headaches, reoccurring episodes of sinusitis, and symptoms of isolation, irritability, and difficulties sleeping. These symptoms are all specifically contemplated by the schedular criteria assigned above, and served as the basis for the limited increased ratings assigned. 38 C.F.R. § 4.130. Thus, the Veteran does not have symptoms that have been left uncompensated or unaccounted for in the assignment of his schedular rating. See Thun, 22 Vet. App. at 115. Referral for extraschedular consideration is not warranted.

Finally, The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, the evidence reflects the Veteran continues to be employed on a full time basis. See e.g. September 2015 Mental Disorders Disability Benefits Questionnaire. Therefore, Rice is inapplicable because there is no suggestion of unemployability.




ORDER

New and material evidence has been received, and the claim for service connection for hypertension is reopened.

New and material has not been received, and the claim for service connection for allergic rhinitis remains denied.

An effective date prior to March 31, 2008 for the currently assigned 30 percent rating for service-connected migraine headaches is denied.

An effective date prior to November 28, 2008 for the currently assigned 10 percent rating for service-connected sinusitis is denied.

A rating in excess of 30 percent for service-connected migraine headaches is denied.

A rating in excess of 10 percent for service-connected chronic sinusitis is denied.

An increased 50 percent rating for service-connected generalized anxiety disorder is granted effective November 26, 2008, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent for service-connected generalized anxiety disorder is denied.

REMAND

As discussed, the Veteran's claim for entitlement to service connection for hypertension has been reopened. Generally where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration. Hickson v. Shinseki, 23 Vet. App. 394 (2010). Because the Veteran's claim for service connection for hypertension was not reopened and considered on the merits by the RO, remand for initial AOJ consideration is required.

Furthermore, it does not appear the Veteran has yet been provided with an examination regarding this issue. Accordingly, such an exam should be provided upon remand. McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding the nature and severity of his currently diagnosed hypertension. The examiner should review the Veteran's complete claims file, and a full rationale should be provided for any opinion. 

In considering the claims file, the examiner's attention is called to the following:

* April 1992 134/81
* The Veteran separated from active duty service in August 1992
* November 1995 122/67
* January 1996 BP 120/63
* March 1996 BP 121/73
* July 1999 BP 151/87
* In January 2000, the Veteran's BP was noted to be elevated to 180/110 during drill weekend, but mild the following week
* In June 2001, the Veteran reported SOB and fatigue from hydrochlorothiazide (HCTZ), so switched to Norvasc
* In May 2002, the Veteran returned to active duty status
* In June 2002, during his active duty service, BP was 168/100 and 179/103. The Veteran sought follow-up treatment for increased blood pressure, noting his HCTZ was not helping. The medical professional restarted his old prescription of Norvasc
* February 2002 BP 138/89
* October 2002 BP 119/84, 138/98
* February 2003 BP 153/99, manual retest was 148/90 in right arm and 150/92 in left. The medical professional noted hypertension was not in control, increased Lisinopril.
* The Veteran separated from active duty service in July 2004.
* August 2004 BP 153/86, manual retest was 150/90 in left arm, 148/86 in right. The Veteran was taking HCTZ to treat. 

Considering all the foregoing, the examiner is asked to address the following question:

Was currently diagnosed hypertension was caused or aggravated (permanently increased in severity) during any of his three periods of active duty service (from June 1979 to May 1983, August 1983 to August 1982, and May 2002 to July 2004)? 

2. Then, readjudicate the appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


